 1                                                              The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9
10
   DONNA FOLIART, individually and as                   CASE NO. 2:17-cv-01325-RSL
11
   Personal Representative for the Estate of
12 James R. Foliart,
                                                        STIPULATED MOTION TO
13                                                      STAY PROCEEDINGS DUE TO
                                 Plaintiff,
                                                        LAPSE IN APPROPRIATIONS
14
                          v.                            AND ORDER
15
   THE UNITED STATES OF AMERICA, et
16 al.,
17
                                 Defendants.
18
19
     STIPULATED MOTION FOR A STAY DUE TO LAPSE OF APPROPRIATIONS
20
      AND FOR ADDITIONAL TIME TO SERVE DEFENDANT, LINDA CINTRON
21
            COME NOW the parties, by and through counsel, and jointly move for a stay of
22
23 proceedings in light of the lapse of government appropriations that funds the Department
24
     of Justice (“Department”). The parties also hereby stipulate to an additional thirty days,
25
     or the end of the lapse of appropriations, whichever is later, to serve Defendant, Linda
26
27 Cintron.
28

     STIPULATED MOTION TO STAY                                      United States Attorney’s Office
     AND [PROPOSED] ORDER - 1                                        700 Stewart Street, Suite 5200
     2:17-cv-01325-RSL                                                 Seattle, Washington 98101
                                                                           (206) 553-7970
 1          1. At the end of the day on December 21, 2018, the appropriations act that had
 2
     been funding the Department expired and appropriations to the Department lapsed. The
 3
     lapse has continued for thirty-three days and the Government does not know when
 4
 5 funding will be restored by Congress.
 6
            2. Absent an appropriation, Department attorneys are prohibited from working,
 7
     even on a voluntary basis, except in very limited circumstances, including “emergencies
 8
 9 involving the safety of human life or the protection of property.” 31 U.S.C. § 1342.
10
            3. An Amended Complaint was filed in this matter on September 11, 2018
11
     following the death of Plaintiff, James Foliart. Dkt. No. 24. The Amended Complaint
12
13 added Defendant, Linda M. Cintron, as a party. Id. The parties agreed to a stipulated
14
     motion for additional time to serve Ms. Cintron on November 26, 2018. Dkt. No. 28. The
15
     new date for service is February 7, 2019. Dkt. No. 29. However, the lapse in
16
17 appropriations has intervened and has precluded Government counsel from being
18
     available to participate in depositions or additional discovery as needed to proceed to try
19
     to resolve this matter or prepare for trial. Government counsel remains unable to work on
20
21 this matter until appropriations are restored or other authorization is granted.
22
            4. Therefore, the Government, with Plaintiff’s agreement, is requesting a stay of
23
     proceedings until Congress has restored appropriations to the Department.
24
25          5. Additionally, Plaintiff has requested, with the Government’s agreement, an
26
     additional thirty days or the end in the lapse of appropriations, whichever is later, to
27
     effect service on Ms. Cintron.
28

     STIPULATED MOTION TO STAY                                       United States Attorney’s Office
     AND [PROPOSED] ORDER - 2                                         700 Stewart Street, Suite 5200
     2:17-cv-01325-RSL                                                  Seattle, Washington 98101
                                                                            (206) 553-7970
 1          6. If this motion for a stay is granted, Government counsel will notify the Court as
 2
     soon as Congress has appropriated funds for the Department.
 3
            Therefore, although we regret any disruption caused to the Court and other
 4
 5 litigants, the parties hereby move for a stay of proceedings until Department attorneys are
 6
     permitted to resume their usual civil litigation functions.
 7
            DATED this 24th day of January, 2019.
 8
 9
                                                       Respectfully submitted,
10
11                                                     BRIAN T. MORAN
                                                       United States Attorney
12
13
   s/Gordon C. Webb                                    s/Tricia Boerger
14 GORDON C. WEBB, WSBA #22777                         TRICIA BOERGER, WSBA #38581
15 NEIL T. LINDQUIST, WSBA #52111                      Assistant United States Attorney
   GEORGE KARGIANIS, WSBA #286                         Western District of Washington
16 225 106th Avenue NE                                 United States Attorney’s Office
17 Bellevue, Washington 98004                          700 Stewart Street, Suite 5220
   Phone: (425) 454-3800                               Seattle, Washington 98101-1271
18 Email: gordon@webblawfirm.net                       Phone: 206-553-7970
19 Email: neil@lindquistlegal.com                      Email: tricia.boerger@usdoj.gov
   Email: george@kargianislaw.com
20                                                     Attorneys for United States of America
21 Attorneys for Plaintiff
22
23
24
25
26
27
28

     STIPULATED MOTION TO STAY                                     United States Attorney’s Office
     AND [PROPOSED] ORDER - 3                                       700 Stewart Street, Suite 5200
     2:17-cv-01325-RSL                                                Seattle, Washington 98101
                                                                          (206) 553-7970
 1                                            ORDER
 2
           Pursuant to the parties’ motion, and the parties having stipulated and agreed, it is
 3
     hereby ORDERED that all proceedings in this matter are stayed until Department of
 4
 5 Justice attorneys are permitted to resume their usual civil litigation functions.
 6
     Dated this 25th day of January, 2019.
 7
 8
 9
                                                             A
                                                             Robert S. Lasnik
10                                                           United States District Judge 

11 Presented by:
12
   BRIAN T. MORAN
13 United States Attorney
14
15
16 s/ Tricia Boerger                          r
   TRICIA BOERGER, WSBA # 38581
17 Assistant United States Attorney
18 Western District of Washington
   United States Attorney’s Office
19 700 Stewart Street, Suite 5220
20 Seattle, Washington 98101-1271
   (206) 553-7970
21 tricia.boerger@usdoj.gov
22 Attorneys for Defendant
23
24
25
26
27
28

     STIPULATED MOTION TO STAY                                     United States Attorney’s Office
     AND [PROPOSED] ORDER - 4                                       700 Stewart Street, Suite 5200
     2:17-cv-01325-RSL                                                Seattle, Washington 98101
                                                                          (206) 553-7970
